DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 7/8/2021 has been entered. The preliminary amendment filed on 7/8/2021 has been entered. Claims 1-45 have been canceled. Claims 46-65 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,093,948. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitation.
Claim 46 is rejected in view of claim 1 of the ‘948 patent in that they recite:
Claim 46 of the Application
Claim 1 of the ‘948 Patent
46. (New) An identity card checking method comprising: initiating an identity check when a payment instrument including identity information of a registered owner of the payment instrument is brought into close proximity of a data processing device; displaying the identity information of the registered owner of the payment instrument on a display of the data processing device; and removing the identity information of the registered owner of the payment instrument from the display based on a location of the payment instrument.
1. An identity card checking method comprising: initiating an identity check when a payment instrument including identity information of a registered owner of the payment instrument is brought into close proximity of a data processing device to communicate with the payment instrument, the data processing device being configured to receive payments from the payment instrument and to communicate with a server via a communication link; displaying the identity information of the registered owner of the payment instrument on a display of the data processing device when the payment instrument and data processing device are in close proximity; and removing the identity information of the registered owner of the payment instrument from the display when the payment instrument and data processing device are not in close proximity.


	Thus, though the claim languages are not identical, it would have been obvious that claim 1 of the ‘948 patent recites all essential limitations of claim 46 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 47 is rejected in view of claim 1 of the ‘948 patent.
	Claim 48 is rejected in view of claim 3 of the ‘948 patent.
	Claim 49 is rejected in view of claim 4 of the ‘948 patent.
	Claim 50 is rejected in view of claim 7 of the ‘948 patent.
	Claim 51 is rejected in view of claim 5 of the ‘948 patent.
	Claim 52 is rejected in view of claim 6 of the ‘948 patent.
	Claim 53 is rejected in view of claim 8 of the ‘948 patent.
	Claim 54 is rejected in view of claims 1 and 8 of the ‘948 patent.
	Claim 55 is rejected in view of claim 10 of the ‘948 patent.
	Claim 56 is rejected in view of claim 11 of the ‘948 patent.
	Claim 57 is rejected in view of claim 14 of the ‘948 patent.
	Claim 58 is rejected in view of claims 5 and 12 of the ‘948 patent.
	Claim 59 is rejected in view of claim 15 of the ‘948 patent.
	Claim 60 is rejected in view of claim 16 of the ‘948 patent.
	Claim 61 is rejected in view of claims 10 and 16 of the ‘948 patent.
	Claim 62 is rejected in view of claim 9 of the ‘948 patent.
	Claim 63 is rejected in view of claim 14 of the ‘948 patent.
	Claim 64 is rejected in view of claim 18 of the ‘948 patent.
	Claim 65 is rejected in view of claim 20 of the ‘948 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887